DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112 (f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105981440 A to FUJITSU LTD (“Fujitsu”).  Note:  The foreign reference has been provided by Applicant, Examiner cites to an English language translation attached to this Office action.
As to claims 1 and 11, see similar rejections to claims 6 and 12, respectively.
As to claim 6, Fujitsu discloses a base station, supporting a dual connectivity (DC) technology (fig. 22, pages 7, 13, 23-24, radio base station 10a; double-connection by having wireless terminal connect to it 10a and also other base station 10b), and the base station comprising: 
a transmitter, configured to transmit signals (fig. 22, pages 23-24, wireless transmission section); 
a receiver, configured to receive signals (fig. 22, pages 23-24, wireless receiving part); 
a processor, coupled to the transmitter and the receiver (fig. 22, pages 23-24, processor), and configured to execute: transmitting a handover request by the transmitter (page 13, the S104 X2 message, in 1 macro base station 10a1 requesting handover HO Request(handover request) to the 2 station 10a2); 

making a decision that  a user equipment (UE) context kept indicator information element (IE) is missing in the handover request response (pages 15-16, HO Request ACK, with respect to wireless terminal, DL GTP Tunnel Endpoint information element and UL GTP Tunnel Endpoint information element are not set); and 
in response to the decision, modifying a handover command by generating new DC information related to releasing a DC configuration on a UE, and transmitting the handover command comprising the new DC information by the transmitter, wherein the handover command corresponds to the handover request response (page 16, Next, in S110, the 1 macro base station 10a1 to the wireless terminal 20 sends an RRCconnection reconfiguration (RRC Connection Reconfiguration) message; wireless terminal 20 after receipt of a RRC Connection Mobility Control Info information elementreconfiguration message, releasing (detach) the connection between a service 1 of the macro basestation 10a1.), and the new DC information  indicates that a target base station which sends the handover request response does not support the DC technology (page 16, Then, the wireless terminal 20 continuously performs synchronous processing of the 2macro base station 10a2 as the target. Thus, the wireless terminal 20 and the 2 station 10a2 is inRRC-CONNECTED state, and, between the wireless terminal 20 and the 2 macro base station 10a2,a data channel (on PUSCH, downlink PDSCH) is connected with a control plane and a user plane; Finally, in S113 of FIG. 7, 
As to claim 12, Fujitsu further discloses the base station as claimed in claim 6, wherein the processor is further configured to execute: transmitting, by transmitter, another handover request; receiving, by the receiver, another handover request response which corresponds to the another handover request and comprises the UE context kept indicator IE; and in response to the another handover request response comprising the UE context kept indicator IE, transmitting, by the transmitter to the UE to be handed over, another handover command which comprises the UE context kept indicator IE (page 8, macro base station 10a1 determines the wireless terminal 20 in the double-connectionswitch to the 2 station 10a2. the 1 station 10a1, for example, can be based on the wireless terminal 20periodically receives the measurement report for switching decision, i.e. this implies that a periodic switching occurs, which implements the same concepts described in the independent claim including HO Request, HO Request ACK, RRCconnection reconfiguration).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105981440 A to FUJITSU LTD (“Fujitsu”).  Note:  The foreign reference has been provided by Applicant, Examiner cites to an English language translation attached to this Office action in view of U.S. Publication No. 2017/0222876 A1 to VAN DER VELDE et al. (“Van Der Valde”).
As to claims 2 and 4, see similar rejections to claims 7 and 9, respectively.
As to claim 7, Fujitsu does not expressly disclose base station as claimed in claim 6, wherein a DC information comprises at least one of a fullConfig-r9 IE, a SCG-Configuration-r12 IE, and a nr-Config-r15 IE.  
Van Der Valde discloses any MeNB supporting Dual-Connectivity can set the parameter even if the SeNB would add extensions to the IE SCG-Configuration including SCG-Configuration-r12 (para. 0242, Table below).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the parameter of Van Der Valde into the invention of Fujitsu. The suggestion/motivation would have been to signal in dual connectivity mobile communication networks (Van Der Valde, para. 0002).  Including the parameter of Van Der Valde into the invention of Fujitsu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Van Der Valde.
As to claim 9, Fujitsu and Van Der Valde further disclose the base station as claimed in claim 7, wherein the processor is configured to execute: setting a choice field in the SCG-Configuration-r12 IE (Van Der Valde, para. 0242, The IE SCG-Configuration includes parameters that are set by MeNB e.g. the SCC, fullConfigSCG. The SeNB does not set these parameters, or sets them to a dummy value. This parameter is in the .
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20140092866 A1 discloses dual connectivity (para. 0064) and he indication that the handover is selective is added to the handover command message that is sent to the user equipment by the source. The target will send a legacy RRCConnectionReconfiguration message that is sent towards the source via the Target eNB to Source eNB IE of the handover request acknowledgment. When the source receives this as a response to a selective handover it has sent out, it will modify the RRCConnectionReconfiguration message using one of the methods described above, and forwards this to the user equipment as the handover command (para. 0161).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463